Crim. R. 11(C)(2) provides that:
"In felony cases the court may refuse to accept a plea of guilty or a plea of no contest, and shall not accept such plea without first addressing the defendant personally and:
"(a)  Determining that he is making the plea voluntarily, with understanding of the nature of the charge and of the maximum penalty involved, and, if applicable, that he is not eligible for probation.
"(b)  Informing him of and determining that he understands the effect of his plea of guilty or no contest, and that the court upon acceptance of the plea may proceed with judgment and sentence.
"(c)  Informing him and determining that he understands that by his plea he is waiving his rights to jury trial, to confront witnesses against him, to have compulsory process for obtaining witnesses in his favor, and to require the state to prove his guilt beyond a reasonable doubt at a trial at which he cannot be compelled to testify against himself."
In the normal course of things, the only way compliance, or substantial compliance, with this (or any other) commandment of law or rule may be shown is through the record. See, e.g., State
v. Oney (1967), 10 Ohio St. 2d 186 [39 O.O.2d 195]; State v.Pina (1975), 49 Ohio App. 2d 394 [3 O.O.3d 457]; Cleveland v.Whipkey (1972), 29 Ohio App. 2d 79 [58 O.O.2d 86]; State v.Lipker (1968), 16 Ohio App. 2d 21 [45 O.O.2d 34]. See, also,State v. Draggo (1981), 65 Ohio St. 2d 88 [18 O.O.3d 294]; State
v. Williams (1977), 51 Ohio St. 2d 112 [5 O.O.2d 98], vacated in part 438 U.S. 911; State v. Kuno (1976), 46 Ohio St. 2d 203
[75 O.O.2d 239]. If the record does not reveal substantial compliance with this section, accomplished in a manner reasonably intelligible to the defendant in accordance with the decisions of our superior court,4 I take it to be clear that we must vacate the plea and remand the cause to permit the defendant to plead anew. State v. Sturm (1981), 66 Ohio St. 2d 483. Here, the transcript of proceedings in which the trial court accepted the plea and which would have demonstrated whether or not the rule had been followed has been irretrievably lost. This would seem to end the matter, mandating reversal, except that it is suggested to us that this absolute omission in the record may be supplied either by an inference,5 or, in the alternate, accepted *Page 238 
by the majority, by a presumption, i.e., by the presumption of regularity that is said to attend judgments or decisions below. Neither crutch seems to me available to assist the instant case to walk.
So far as the first of these prostheses is concerned, I think the principle to be clear. As stated in Boykin v. Alabama (1969),395 U.S. 238, and quoted in State v. Ballard (1981), 66 Ohio St. 2d 473,477 [20 O.O.3d 397], "We cannot presume a waiver of these three important federal rights from a silent record." While I believe the majority to be correct that the written waiver by the defendant satisfactorily answers the constitutional issue raised in Boykin, the principle prohibiting drawing an inference or presumption of compliance with a mandatory requirement of law or rule from a silent record remains.
Attention is directed to the Stewart, Strawther, Billups, andBallard cases, supra, at fn. 4, where in each instance the court carefully draws attention to those portions of the record which sustain its conclusion that the rule was substantially complied with. Representative of these efforts is Justice Holmes' comment in Ballard where, after approvingly citing the Indiana Supreme Court in Laird v. State (Ind. 1979), 385 N.E.2d 452, 454, to the effect that "* * * [t]he record must provide a sufficient basis for the conclusion `that defendant was meaningfully informed of the specific rights enumerated in Boykin, * * *'" he added:
"Therefore, we hold that a rote recitation of Crim. R. 11(C) is not required, and failure to use the exact language of the rule is not fatal to the plea. Rather, the focus, upon review, iswhether the record shows that the trial court explained or referred to the right in a manner reasonably intelligible to that defendant." Ballard, supra, at 480 (emphasis added).
The matter is, quite simply, too critical, both from the point of view of the defendant's interest in having a full understanding of what rights he is waiving by his plea and from the interest of the public in the finality of such pleas, to permit proof of compliance by inference. Id. at 478-479.
The same principles prohibit, it seems to me, and the same authorities set themselves against, the second of the two suggested rationales, that adopted by the majority herein. While it is quite true that appellate courts will normally presume the regularity of proceedings below, In re Sublett (1959), 169 Ohio St. 19
[7 O.O.2d 487], the maxim is one of convenience, stating no more than the obvious: that the burden on appeal is upon the one seeking to disturb a judgment or order to demonstrate on the record the error prejudicial to his interest. However, that burden is satisfied, it seems to me, where the appellant in a criminal case demonstrates that the record fails to reflect, in a critical respect, evidence relied upon by the state to satisfy aburden cast upon the state at trial.6 Here, clearly the burden is upon the state to give the instructions required by Crim. R. 11(C) prior to accepting a plea waiving critical rights of the defendant. Ballard, supra; Strawther, supra, at fn. 4. The corollary of this is that the state, upon appeal, must be able to demonstrate upon the record its satisfaction of that trial burden. It simply cannot do so where the record is silent or missing as here.
Analogies abound. The burden is on *Page 239 
the state in a criminal trial to prove all of the elements of the offense beyond a reasonable doubt. If, upon appeal, the trial transcript is denied, is missing, or is incomplete in some critical respect, and cannot be otherwise supplied, we do not presume the regularity of the guilty judgment, but require a new trial. See State v. Eley (1978), 56 Ohio St. 2d 169
[10 O.O.3d 340]; State v. Petro (1948), 148 Ohio St. 473 [36 Ohio Op. 152]. The burden is on the state to bring a defendant to trial within the time limits specified in R.C. 2945.71 et seq. If, upon appeal, the state cannot demonstrate on the record compliance with the statute, no regularity is presumed, but the defendant is discharged. E.g., State v. Coatoam (1975), 45 Ohio App. 2d 183
[74 O.O.2d 229]; Oakwood v. Ferranti (1975), 44 Ohio App. 2d 318
[73 O.O.2d 374]; Cincinnati v. Williams (1975), 44 Ohio App. 2d 143
[73 O.O.2d 137].
The state has a heavy burden of sustaining the constitutionality of a warrantless search and seizure, e.g.,Kovach v. United States (C.A. 6, 1931), 53 F.2d 639; UnitedStates v. Payner (N.D. Ohio 1977), 434 F. Supp. 113; State v.Shepcaro (1975), 45 Ohio App. 2d 293 [74 O.O.2d 437], or of a confession secured without antecedent Miranda warnings. Cf.State v. Barker (1978), 53 Ohio St. 2d 135 [7 O.O.3d 213], certiorari denied 439 U.S. 913. Where a motion to suppress is timely filed, heard, and overruled, I take it that no presumption of regularity will attach to that order if, upon appeal, the state cannot find the trial transcript containing the evidence upon which the order was based.
In none of these instances will compliance with a trial burden of the state be presumed from a silent record. The separate burden of the defendant upon appeal is satisfied when he points out that the record is, in fact, silent.
For these reasons, I would reverse the judgment and remand the cause to the trial court to permit the defendant to plead anew.
4 See, generally, State v. Caudill (1976), 48 Ohio St. 2d 342
[2 O.O.3d 467]; State v. Stewart (1977), 51 Ohio St. 2d 86
[5 O.O.3d 52]; State v. Strawther (1978), 56 Ohio St. 2d 298
[10 O.O.3d 420]; State v. Billups (1979), 57 Ohio St. 2d 31
[11 O.O.3d 150]; and, particularly, State v. Ballard (1981), 66 Ohio St. 2d 473
[20 O.O.3d 397].
5 That is: (1) I always do X when Y occurs; (2) Y occurred here; (3) therefore, I infer that I did X, although I do not specifically remember having done so. The logic of the syllogism is permissible only if one concedes the very questionable major premise.
6 We should also note, passim, that the trial court has the burden of seeing that "In serious offense cases all proceedings shall be recorded." Crim. R. 22. The unstated but indispensable concomitant of this is that the court also has the duty to preserve the record so recorded for appellate review, since the recording process has no other raison d'etre. Where the court fails to do so, for whatever reason, it is a harsh rule indeed which would make the defendant suffer for it.